 UNITED STATES BANKRUPTCY COURT
 DISTRICT OF NEW JERSEY
 Caption in Compliance with D.N.J. LBR 9004-2(c)
 Sadek and Cooper Law Office
 1315 Walnut Street, Suite 502
 Philadelphia, Pa 19107




 In re:                                                                             Case No.:               19-22717
             Rehan U Rahman
             Fasiha Rahman                                                                                  13
                                                                                    Chapter:

                                                                                    Adv. No.:
             Debtor(s)

                                                                                    Hearing Date:           December 11, 2019


                                                                                    Judge:                  Hon. Andrew B. Altenburg, Jr.




                                                               CERTIFICATION OF SERVICE

1. I,      Brad J. Sadek, Esq              :
                represent          Rehan and Fasiha Rahman              in the this matter.
                am the secretary/paralegal for                       , who represents
                  in the this matter.
                am the             in the this case and am representing myself.

2.          On November 11, 2019 , I sent a copy of the following pleadings and/or documents to the parties listed
            in the chart below:
              Modified Plan to include Motion to Avoid Liens

3.          I hereby certify under penalty of perjury that the above documents were sent using the mode of service
            indicated.

 Dated:         November 11, 2019                                                         /s/ Brad J. Sadek, Esq.
                                                                                         Signature




                                                                             1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy
      Name and Address of Party Served                                Relationship of             Mode of Service
                                                                     Party to the Case
                                                                                         Hand-delivered
                                                                                         Regular mail
                                                                                         Certified mail/RR
                                                                                         E-mail
 Allen Brothers Wholesale
                                                                                         Notice of Electronic Filing (NEF)
 120 W. Erie Avenue                                                                      Other
 Philadelphia, PA 19140                                                                  (as authorized by the court *)
                                                                                         Hand-delivered
                                                                                         Regular mail
                                                                                         Certified mail/RR
                                                                                         E-mail
 Amex
 Correspondence/Bankruptcy
                                                                                         Notice of Electronic Filing (NEF)
 Po Box 981540                                                                           Other
 El Paso, TX 79998                                                                       (as authorized by the court *)
                                                                                         Hand-delivered
                                                                                         Regular mail
                                                                                         Certified mail/RR
                                                                                         E-mail
 Asset Acceptance, LLC
                                                                                         Notice of Electronic Filing (NEF)
 P.O. Box 1630                                                                           Other
 Warren, MI 48090                                                                        (as authorized by the court *)
                                                                                         Hand-delivered
                                                                                         Regular mail
                                                                                         Certified mail/RR
                                                                                         E-mail
 Capital One
 Attn: Bankruptcy
                                                                                         Notice of Electronic Filing (NEF)
 Po Box 30285                                                                            Other
 Salt Lake City, UT 84130                                                                (as authorized by the court *)
                                                                                         Hand-delivered
                                                                                         Regular mail
                                                                                         Certified mail/RR
                                                                                         E-mail
 Capital One
 Attn: Bankruptcy
                                                                                         Notice of Electronic Filing (NEF)
 Po Box 30285                                                                            Other
 Salt Lake City, UT 84130                                                                (as authorized by the court *)
                                                                                         Hand-delivered
                                                                                         Regular mail
                                                                                         Certified mail/RR
                                                                                         E-mail
 Chase Card Services
 Attn: Bankruptcy
                                                                                         Notice of Electronic Filing (NEF)
 Po Box 15298                                                                            Other
 Wilmington, DE 19850                                                                    (as authorized by the court *)
 Comenity Bank/Victoria Secret                                                           Hand-delivered
 Attn: Bankruptcy
 Po Box 182125                                                                           Regular mail
                                                                        2                                                  rev. 8/1/15
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                  Best Case Bankruptcy
 Columbus, OH 43218                                                      Certified mail/RR
                                                                         E-mail
                                                                         Notice of Electronic Filing (NEF)
                                                                         Other
                                                                         (as authorized by the court *)
                                                                         Hand-delivered
                                                                         Regular mail
                                                                         Certified mail/RR
                                                                         E-mail
 Comenity/MPRC
 Attn: Bankruptcy Dept
                                                                         Notice of Electronic Filing (NEF)
 Po Box 182125                                                           Other
 Columbus, OH 43218                                                      (as authorized by the court *)
                                                                         Hand-delivered
                                                                         Regular mail
                                                                         Certified mail/RR
                                                                         E-mail
 ComenityCapital/Boscov
 Attn: Bankruptcy Dept
                                                                         Notice of Electronic Filing (NEF)
 Po Box 182125                                                           Other
 Columbus, OH 43218                                                      (as authorized by the court *)
                                                                         Hand-delivered
                                                                         Regular mail
                                                                         Certified mail/RR
                                                                         E-mail
 Deptartment Store National Bank/Macy's
 Attn: Bankruptcy
                                                                         Notice of Electronic Filing (NEF)
 9111 Duke Boulevard                                                     Other
 Mason, OH 45040                                                         (as authorized by the court *)
                                                                         Hand-delivered
                                                                         Regular mail
                                                                         Certified mail/RR
                                                                         E-mail
 Discover Financial
 Attn: Bankruptcy Department
                                                                         Notice of Electronic Filing (NEF)
 Po Box 15316                                                            Other
 Wilmington, DE 19850                                                    (as authorized by the court *)
                                                                         Hand-delivered
                                                                         Regular mail
                                                                         Certified mail/RR
                                                                         E-mail
 Gateway Mortgage Grp
 Attn: Bankruptcy Dept.
                                                                         Notice of Electronic Filing (NEF)
 244 S Gateway Place                                                     Other
 Jenks, OK 74037                                                         (as authorized by the court *)
                                                                         Hand-delivered
                                                                         Regular mail
                                                                         Certified mail/RR
                                                                         E-mail
 Internal Revenue Service
                                                                         Notice of Electronic Filing (NEF)
 P.O. Box 7346                                                           Other
 Philadelphia, PA 19101                                                  (as authorized by the court *)
                                                                     3                                    rev. 8/1/15
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                 Best Case Bankruptcy
                                                                         Hand-delivered
                                                                         Regular mail
                                                                         Certified mail/RR
                                                                         E-mail
 Midland Funding
                                                                         Notice of Electronic Filing (NEF)
 2365 Northside Dr Ste 300                                               Other
 San Diego, CA 92108                                                     (as authorized by the court *)
                                                                         Hand-delivered
                                                                         Regular mail
                                                                         Certified mail/RR
                                                                         E-mail
 New Jersey Tax Revenue
                                                                         Notice of Electronic Filing (NEF)
 PO Box 900                                                              Other
 Trenton, NJ 08646                                                       (as authorized by the court *)
                                                                         Hand-delivered
                                                                         Regular mail
                                                                         Certified mail/RR
                                                                         E-mail
 Nissan Motor Acceptance
 Attn: Bankruptcy
                                                                         Notice of Electronic Filing (NEF)
 Po Box 660360                                                           Other
 Dallas, TX 75266                                                        (as authorized by the court *)
                                                                         Hand-delivered
                                                                         Regular mail
                                                                         Certified mail/RR
                                                                         E-mail
 Portfolio Recovery
 Attn: Bankruptcy
                                                                         Notice of Electronic Filing (NEF)
 120 Corporate Blvd                                                      Other
 Norfold, VA 23502                                                       (as authorized by the court *)
                                                                         Hand-delivered
                                                                         Regular mail
                                                                         Certified mail/RR
                                                                         E-mail
 Portfolio Recovery
 Attn: Bankruptcy
                                                                         Notice of Electronic Filing (NEF)
 120 Corporate Blvd                                                      Other
 Norfold, VA 23502                                                       (as authorized by the court *)
                                                                         Hand-delivered
                                                                         Regular mail
                                                                         Certified mail/RR
                                                                         E-mail
 PSE&G
                                                                         Notice of Electronic Filing (NEF)
 PO Box 14444                                                            Other
 New Brunswick, NJ 08906                                                 (as authorized by the court *)
 Southwest Credit                                                        Hand-delivered
 4120 International Pkwy
 Suite 1100                                                              Regular mail
 Carrollton, TX 75007                                                    Certified mail/RR
                                                                         E-mail
                                                                         Notice of Electronic Filing (NEF)
                                                                     4                                    rev. 8/1/15
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                 Best Case Bankruptcy
                                                                         Other
                                                                         (as authorized by the court *)
                                                                         Hand-delivered
                                                                         Regular mail
                                                                         Certified mail/RR
                                                                         E-mail
 Synchrony Bank/Sams Club
 Attn: Bankruptcy Dept
                                                                         Notice of Electronic Filing (NEF)
 Po Box 965060                                                           Other
 Orlando, FL 32896                                                       (as authorized by the court *)
                                                                         Hand-delivered
                                                                         Regular mail
                                                                         Certified mail/RR
                                                                         E-mail
 Target
 Attn: Bankruptcy
                                                                         Notice of Electronic Filing (NEF)
 Po Box 9475                                                             Other
 Minneapolis, MN 55440                                                   (as authorized by the court *)
                                                                         Hand-delivered
                                                                         Regular mail
                                                                         Certified mail/RR
                                                                         E-mail
 TD Bank, N.A.
 32 Chestnut Street
                                                                         Notice of Electronic Filing (NEF)
 Po Box 1377                                                             Other
 Lewiston, ME 04243                                                      (as authorized by the court *)
                                                                         Hand-delivered
                                                                         Regular mail
                                                                         Certified mail/RR
                                                                         E-mail
 TD Bank, N.A.
 32 Chestnut Street
                                                                         Notice of Electronic Filing (NEF)
 Po Box 1377                                                             Other
 Lewiston, ME 04243                                                      (as authorized by the court *)
                                                                         Hand-delivered
                                                                         Regular mail
                                                                         Certified mail/RR
                                                                         E-mail
 TD Bank, N.A.
 32 Chestnut Street
                                                                         Notice of Electronic Filing (NEF)
 Po Box 1377                                                             Other
 Lewiston, ME 04243                                                      (as authorized by the court *)
                                                                         Hand-delivered
                                                                         Regular mail
                                                                         Certified mail/RR
                                                                         E-mail
 Thomas M Murtha
 Portfolio Recovery
                                                                         Notice of Electronic Filing (NEF)
 120 Corporate Blvd East                                                 Other
 Norfolk, VA 23502                                                       (as authorized by the court *)
 Trenton Municipal Court                                                 Hand-delivered
 225 N Clinton Avenue
 PO Box 1360                                                             Regular mail
 Trenton, NJ 08607                                                       Certified mail/RR
                                                                     5                                    rev. 8/1/15
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                 Best Case Bankruptcy
                                                                       E-mail
                                                                       Notice of Electronic Filing (NEF)
                                                                       Other
                                                                       (as authorized by the court *)
                                                                       Hand-delivered
                                                                       Regular mail
                                                                       Certified mail/RR
                                                                       E-mail
 US Bank/RMS CC
 Attn: Bankruptcy
                                                                       Notice of Electronic Filing (NEF)
 Po Box 5229                                                           Other
 Cincinnati, OH 45201                                                  (as authorized by the court *)
                                                                       Hand-delivered
                                                                       Regular mail
                                                                       Certified mail/RR
 Isabel C. Balboa                                                      E-mail
 Chapter 13 Standing Trustee
 Cherry Tree Corporate Center
                                                                       Notice of Electronic Filing (NEF)
 535 Route 38 - Suite 580                                              Other
 Cherry Hill, NJ 08002                                                 (as authorized by the court *)
                                                                       Hand-delivered
                                                                       Regular mail
                                                                       Certified mail/RR
 Valerie Smith                                                         E-mail
 c/o PRA Receivables Management, LLC
 Senior Manager
                                                                       Notice  of Electronic Filing (NEF)
 PO Box 41021                                                          Other
 Norfolk, VA 23541                                                     (as authorized by the court *)
                                                                       Hand-delivered
                                                                       Regular mail
                                                                       Certified mail/RR
 Brian E. Caine, Esq.                                                  E-mail
 Parker McCay P.A.
 9000 Midatlantic Drive, Suite 300
                                                                       Notice  of Electronic Filing (NEF)
 P.O. Box 5054                                                         Other
 Mount Laurel, NJ 08054                                                (as authorized by the court *)
                                                                       Hand-delivered
                                                                       Regular mail
                                                                       Certified mail/RR
                                                                       E-mail
 Nathaniel Bradley
 320 E. Big Beaver Road
                                                                       Notice of Electronic Filing (NEF)
 Suite 300                                                             Other
 Troy, MI 48083                                                        (as authorized by the court *)
                                                                       Hand-delivered
                                                                       Regular mail
                                                                       Certified mail/RR
 Margaret Keane                                                        E-mail
 Synchrony
 170 W. Election Road
                                                                       Notice of Electronic Filing (NEF)
 Suite 125                                                             Other
 Troy, MI 48083                                                        (as authorized by the court *)
* May account for service by fax or other means as authorized by the court through the issuance of an Order
                                                                     6                                   rev. 8/1/15
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                Best Case Bankruptcy
      Shortening Time.




                                                                     7          rev. 8/1/15
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com       Best Case Bankruptcy
